OPINION
BY THE COURT
Submitted on motion of plaintiff to dismiss the appeal.
Two grounds: First, cause not appeal-able; second, no final order or judgment has been rendered in the Common Pleas Court.
Considering the questions presented in reverse order, we are satisfied that the award of the custody of a minor child upon final hearing of the cause on its merits is a final order from which error may be prosecuted.
That this cause is not appealable is no longer an open question in Ohio. West v West, 100 Oh St, 33, is decisive against the claim of the plaintiff herein. This case went to the Supreme Court from this court. The question presented clearly tested the right of appeal from an order modifying a custodial award of minor children. This court and the Supreme Court both held that such an order was not appealable. The motion to dismiss will therefore be sustained.
HORNBECK, PJ, KUNKLE AND BARNES, JJ, concur.